DETAILED ACTION
Status of the Application
	Claims 39-55 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s cancellation of claims 1-38  and addition of new claims 39-55 as submitted in a communication filed on 3/10/2021 is acknowledged.  
Claims 39-55 are at issue and are being examined herein.

Specification
The first paragraph of the specification is objected to because it does not provide the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/695,252 filed on 07/09/2018, 62/682,260 filed on 06/08/2018, and  62/641,590 filed on 03/12/2018.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to PCT/US2019/021876 filed on 03/12/2019, and 16/679,032 filed on 11/08/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 12/2/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 39 is objected to due to the recitation of “1,2-rhamnosytransferase”.   The term should be amended to recite “1,2-rhamnosyltransferase”.   Appropriate correction is required. 
Claim 41 is objected to due to the recitation of “90% identity of SEQ ID NO: 7…”.  The term should be amended to recite “90% identity to SEQ ID NO: 7…”.  Appropriate correction is required. 
Claim 45 is objected to due to the recitation of “SEQ ID NO: 15.46.  (New) The method of claim 39…..”.  It appears that due to a typographical error, the text of claim 46 was included in claim 45.  For examination purposes, it will be assumed that the text “46.  (New) The method of claim 39…..” is the text of a separate claim, namely claim 46.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 (claims 51-52 dependent thereon) is indefinite in the recitation of “…method of claim 42, wherein the transformed cell is selected….” because there is no antecedent basis for the transformed cell in claim 42.  If the intended limitation is “…method of claim 49, wherein the transformed cell is 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 39-47, 49-55 are directed in part to a method of preparing rebaudioside N, wherein said method comprises (a) reacting a steviol glycoside composition comprising rebaudioside A with a glucose donor moiety in the presence of a genus of variants of the polypeptide of SEQ ID NO: 7, 11, 13 or 15 having glucosyltransferase activity, and (b) reacting said rebaudioside I with a rhamnose donor moiety in the presence of a genus of variants of the polypeptide of SEQ ID NO: 3 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is a significant amount of structural variability with respect to the members of the genus of 1,2-rhamnosyltransferases and glucosyltransferases required by the claimed method.  The method of claim 48 further requires a genus of sucrose synthases having any structure.    While the specification in the instant application discloses the structure of the 1,2-rhamnosyltransferase protein of SEQ ID NO: 3, the glucosyltransferases of SEQ ID NO: 7, 11, and 13, the sucrose synthase of SEQ ID NO: 17, and a fusion protein that comprises a glucosyltransferase and a sucrose synthase (SEQ ID NO: 15), it provides no clue as to the structural elements required in any variant of the polypeptide of SEQ ID NO: 3 having 1,2-rhamnosyltransferase activity that can catalyze the conversion of rebaudioside I to rebaudioside N, the structural elements require in any variant of the polypeptide of SEQ ID NO: 7, 11, 13, or 15 having glucosyltransferase activity that can catalyze the conversion of rebaudioside A to rebaudioside I, or the structural elements required in any sucrose synthase.  No disclosure of a structure/function correlation has 
The claims encompass a large genus of proteins which are substantially unrelated. A polypeptide having 80% sequence identity with the polypeptide of SEQ ID NO: 3 allows for any combination of 93 amino acid modifications within  SEQ ID NO: 3 (93 = 0.2x462; SEQ ID NO: 3 has 462 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having at least 80% sequence identity with the polypeptide of SEQ ID NO: 3 that result from amino acid substitutions is 462!x1993/(462-93)!/93!  (SEQ ID NO: 3 has 462 amino acids) or 2.24x10218 variants. A similar calculation for variants of the polypeptide of SEQ ID NO: 15 having 80% sequence identity with the polypeptide of SEQ ID NO: 15 yields 2.34x10223 variants (1268!x19254/(1268-254)!/254!; SEQ ID NO: 15 has 1268 amino acids; N = 0.2x1268 = 254). A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 3, 7, 11, 13 or 15, is not representative of all the members of the genus of enzymes recited since there is no information as to which are the structural elements within the polypeptides of  SEQ ID NO: 3, 7, 11, 13 and 15 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired enzymatic activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013; cited in the IDS) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the enzymes required by the claims.
Due to the fact that the specification only discloses a limited number of species of the genus of enzymes required by the claimed method, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.  
 
Claims 39-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing rebaudioside N, wherein said method comprises (a) reacting a steviol glycoside composition comprising rebaudioside A with a glucose donor moiety in the presence of the polypeptide of SEQ ID NO: 7, 11, 13 or 15, and (b) reacting said rebaudioside I with a rhamnose donor moiety in the presence of the polypeptide of SEQ ID NO: 3, does not reasonably provide enablement for a method of preparing rebaudioside N, wherein said method comprises (i) reacting a steviol glycoside composition comprising rebaudioside A with a glucose donor moiety in the presence of variants of the polypeptide of SEQ ID NO: 7, 11, 13 or 15 having glucosyltransferase activity, and (ii) reacting said rebaudioside I with a rhamnose donor moiety in the presence of variants of the polypeptide of SEQ ID NO: 3 having 1,2-rhamnosyltransferase activity, .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 39-55 broadly encompass a method of preparing rebaudioside N, wherein said method comprises (a) reacting a steviol glycoside composition comprising rebaudioside A with a glucose donor moiety in the presence of variants of the polypeptide of SEQ ID NO: 7, 11, 13 or 15 having glucosyltransferase activity, and (b) reacting said rebaudioside I with a rhamnose donor moiety in the presence of variants of the polypeptide of SEQ ID NO: 3 having 1,2-rhamnosyltransferase activity, wherein said method optionally requires sucrose synthases having any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptides of  SEQ ID NO: 3, 7, 11, 13 and 15 which are required and those that can be modified to obtain proteins with the desired enzymatic activity and the recited % sequence identity, and the lack of information as to the structural elements required in any protein that has sucrose synthase activity.   In the instant case, the specification enables a method of preparing rebaudioside N, wherein said method comprises (a) reacting a steviol glycoside composition comprising rebaudioside A with a glucose donor moiety in the presence of the polypeptide of SEQ ID NO: 7, 11, 13 or 15, and (b) reacting said rebaudioside I with a rhamnose donor moiety in the presence of the polypeptide of SEQ ID NO: 3.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses producing rebaudioside N by contacting rebaudioside A and a glucose donor moiety with the glucosyltransferase of SEQ ID NO: 7, 11, 13 or 15 to produce rebaudioside I, and contacting said rebaudioside I and a rhamnose donor moiety with the polypeptide of SEQ ID NO: 3 to produce rebaudioside N, as working examples.   However, the specification fails to provide any clue as to the structural elements required in any glucosyltransferase or 1,2-rhamnosyltransferase capable of catalyzing the recited reactions, the structural elements within SEQ ID NO: 3, 7, 11, 13 or 15  that  can be modified and those that should be present in any variant having the recited % sequence identity so that the variant can display the required enzymatic activity, or the structural elements required in any sucrose synthase.  No correlation between structure and function has been presented. 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of glucosyltransferases for the production of certain rebaudiosides,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any glucosyltransferase that can be used in the claimed methods which is a variant of the polypeptide of SEQ ID NO: 7, 11, 13 or 15 having the recited % sequence identity.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 3 such that a resulting variant having the recited % sequence identity would display the desired functional characteristics, or  the general tolerance of glucosyltransferase and 1,2-rhamnosyltransferase proteins to structural modifications and the extent of such tolerance. Similarly, while the art discloses a limited number of sucrose synthases, neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any sucrose synthase.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al., and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a variant of the polypeptide of SEQ ID NO: 3, 7, 11, 13 and 15 that can be used in the claimed method, or to find a protein with sucrose synthase activity that can be used in the claimed method. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired enzymatic activity, one of skill in the infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Allowable Subject Matter
A method of preparing rebaudioside N, wherein said method comprises reacting a composition comprising rebaudioside A and a glucose donor moiety with the glucosyltransferase of SEQ ID NO: 7, 11, 13 or 15 to produce rebaudioside I, and reacting said rebaudioside I and a rhamnose donor moiety with the 1,2-rhamnosyltransferase of SEQ ID NO: 3, appear to be allowable over the prior art of record.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 14, 2022